Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 08/23/2022 for application number 17/494,268. 

Response to Amendments
3.	The Amendment filed 08/23/2022 has been entered. Claims 1-11, 13-16, 18, 21-25, 27, and 28 have been amended. Claims 12, 29, and 30 have been canceled. Claims 32 and 33 have been added. Claims 1-11, 13-28, and 31-33 remain pending in the application. 

4.	Applicant’s amendments to the claims 10, 11, and 28 have been fully considered and are persuasive. The objections to these claims are respectfully withdrawn.

5.	Applicant’s amendments to the claims 1, 6, and 8 have been fully considered and are persuasive. The 35 U.S.C. 112(f) to these claims are respectfully withdrawn.

Response to Arguments
6.	Argument 1, Applicant argues that Kuhrt is completely silent on any particular initialization command for initializing a receiver to transmit control commands to a medical facility. Therefore, Applicants assert that Kuhrt fails to disclose, at least, "transmit, to a receiver located a distance from the operator, an initialization signal in response to determining the command is an initialization command, [...] wherein the receiver is configured to transmit the control command to the medical facility in response to receiving the control command after the initialization signal," as required by amended independent claim 1.
7.	Responding to Argument 1, Examiner respectfully disagrees and notes that Kuhrt teaches the above argued features; wherein as described in para. [0083] and fig. 5. After the start, in step A an activation signal is acquired to indicate that the contactless control is to be activated and that the inertial sensors are to acquire acceleration data in a predefinable period. Then, the acceleration data are acquired in step B and transmitted in step C via the wireless interface to the conversion module. When the acceleration data have been received in step D on or at the conversion module, it is converted in step E into instructions I. The medical device is then controlled on the basis of these instructions I (step F). Thus, the system teaches the initialization step before controlling the operation of the medical device.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 6, 8-11, 13, 15-20, 25, 27, 28, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1).

Claim 1: Kuhrt teaches a command communication facility, comprising: 
a sensor configured to detect a movement of an operator (i.e. the contactless control of the device by the use of user inputs is performed by at least one inertial sensor with which the acceleration data of a body part of the user (for example a movement of a hand, arm or finger) are acquired; para. [0016]); 
a fixing device configured to secure at least one of the sensor or the command communication facility to the operator (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]); and
first circuitry configured cause the command communication facility to
evaluate the detected movement (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]); 
identify a command based upon the movement (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]), and
transmit, to a receiver located a distance from the operator (i.e. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module; para. [0077]), an initialization signal in response to determining the command is an initialization command (i.e. FIG. 5. After the start, in step A an activation signal is acquired to indicate that the contactless control is to be activated and that the inertial sensors 10 are to acquire acceleration data in a predefinable period. Then, the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]),
transmit a control command to operate a medical facility to the receiver in response to determining the command is a control command (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]), wherein the receiver is configured to transmit the control command to the medical facility in response to receiving the control command after the initialization signal (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]).

Claim 2: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches first circuitry is configured to cause the command communication facility to recognize a gesture (i.e. Gestures are extracted or calculated from the acceleration data acquired by the inertial sensor. In a memory, each gesture can be assigned a user input and stored as a data tuple (overall in the form of a table). In addition, it is possible for multiple gestures to be executed for one user interaction. This assignment is defined by a preparatory definition phase, and can be changed again at a later time; para. [0020]).

Claim 3: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches the first circuitry is configured to cause the command communication facility to recognize the gesture by detecting a movement of the sensor or detecting a mechanical force acting on the sensor (i.e. wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]).

Claim 6: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches comprising a radio transmitter configured to transmit the command to the receiver (i.e. the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]).

Claim 8: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches wherein the sensor comprises an acoustic sensor, and the first circuitry is configured to cause the command communication facility to recognize and interpret voice commands of the operator (i.e. the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message); para. [0048]).

Claim 9: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein the first circuitry is configured to cause the command communication facility to recognize a gesture indicating at least one of: scrolling images on an image display of a medical device, or changing parameters of the medical device (i.e.  it is possible to define different gestures and to assign at least one instruction for the control. Advantageously, certain gestures and gesture-instruction assignments, such as, for example, an intuitive to-and-fro movement of the hand can be used to scroll through a stack of images; para. [0078]).

Claim 10: Kuhrt teaches a command communication system comprising: the command communication facility of claim 2; and the receiver, wherein the receiver includes second circuitry configured to cause the receiver to detect a movement or gesture of the operator (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]).

Claim 11: Kuhrt teaches a command communication system comprising: the command communication facility of claim 8; and the receiver, wherein the receiver includes second circuitry configured to cause the receiver to detect a movement or gesture of the operator (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]), and recognize and interpret voice commands of the operator (i.e. the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message); para. [0048]).

Claim 13: Kuhrt teaches the command communication facility of claim 1. Kuhrt further teaches wherein the receiver is configured to detect and identify a voice command from the operator in response to receiving the initialization signal and to relay a control command to the medical facility based upon the identified voice command (i.e. When the control system is operated in the confirmation mode, following the acquisition of an instruction to be confirmed, a switching element is depicted on the display device, The switching element can be switched via a user gesture, preferably, but not necessarily, the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message). In one advantageous embodiment of the invention, the mechanical switch implementation and the voice-controlled implementation can be combined. This enables flexible alternation between different modes for the user input (gesture-based, wherein the gestures are acquired with the inertial-sensor-based control unit) and the confirmation signal (mechanical input or voice input); para. [0048]).

Claim 15: Kuhrt teaches the command communication system of claim 10. Kuhrt further teaches wherein the first circuitry is configured to cause the command communication facility to detect at least one of: 65New Patent ApplicationDocket No. 32860HC-003429-USgripping or releasing using hands or fingers, zooming, moving, moving eyes left, right, up, down, blinking, or moving head left or right (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images. A third gesture can be assigned, for example, to a third instruction in order to control a function in order to display the images in a different perspective. In a preparatory phase, it is possible to define different gestures and to assign at least one instruction for the control. Advantageously, certain gestures and gesture-instruction assignments, such as, for example, an intuitive to-and-fro movement of the hand can be used to scroll through a stack of images; para. [0078]).

Claim 16: Kuhrt teaches the command communication system of claim 10. Kuhrt further teaches wherein the command communication facility is configured to convey haptic feedback to the operator in response to a command recognized (i.e. additionally at least one vibration module is used in the control system to provide the user with feedback about the outcome of the respective operation (successful operation—mild vibration; faulty or unsuccessful operation—strong vibration); para. [0047]).

Claim 17: Kuhrt teaches an operating system, comprising: an imaging medical facility, an operating facility, the command communication facility of claim 1 (see rejection of claim 1 above), configured to transmit a control command to the imaging medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]).

Claim 18: Kuhrt teaches a command communication method, comprising: 
detecting a movement of an operator via a sensor (i.e. the contactless control of the device by the use of user inputs is performed by at least one inertial sensor with which the acceleration data of a body part of the user (for example a movement of a hand, arm or finger) are acquired; para. [0016]) disposed on the operator (i.e. fig. 1, wherein the gestures are acquired via a portable controller 111. The portable controller 111 can be embodied as a circlet or ring and has one or more inertial sensors 10, which can be acceleration sensors or gyro sensors, and are designed to record acceleration data for a body part of the user (arm or hand, finger or foot etc.); para. [0076]); 
automatically evaluating the detected movement (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]);
identifying a command based upon the movement detected (i.e. A first gesture can be assigned, for example, to a first instruction in order to control a function in order to display a specific area as enlarged in an image and with more detailed information. A second gesture can be assigned, for example, to a second instruction in order to control a function in order to select certain images; para. [0078]);
transmitting, to a receiver located a distance from the operator (i.e. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module; para. [0077]), an initialization signal in response to determining the command is an initialization command (i.e. FIG. 5. After the start, in step A an activation signal is acquired to indicate that the contactless control is to be activated and that the inertial sensors 10 are to acquire acceleration data in a predefinable period. Then, the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]),
transmitting a control command to operate a medical facility to the receiver in response to determining the command is a control command (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]); and
transmitting, by the receiver, the control command to the medical facility in response to receiving the control command after the initialization signal (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30; para. [0077]).

Claim 19: Kuhrt teaches a non-transitory computer program product storing a computer program, directly storable in a memory facility of a command communication system, including program sections for performing the method of claim 18 when the computer program is executed in the command communication system (i.e. the system and the storage medium can also be developed with the features described in conjunction with the method. The functional features of the method are embodied by corresponding substantive computer-implemented modules, in particular microprocessor modules in the system. The control system and the method also can be integrated as embedded systems in the medical system or in the system as a whole; para. [0012]).

Claim 20: Kuhrt teaches a non-transitory computer-readable medium storing program sections, readable in and executable by a computer unit, to perform the method of claim 18 when the program sections are executed by the computer unit (i.e. the system and the storage medium can also be developed with the features described in conjunction with the method. The functional features of the method are embodied by corresponding substantive computer-implemented modules, in particular microprocessor modules in the system. The control system and the method also can be integrated as embedded systems in the medical system or in the system as a whole; para. [0012]).

Claim 25: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches comprising a radio transmitter configured to transmit the command to the receiver (i.e. the acceleration data are acquired in step B and transmitted in step C via the WLAN interface (for example based on the standard for the IEEE-802.11 family) or another wireless interface or radio link to the conversion module 20; para. [0083]).

Claim 27: Kuhrt teaches the command communication facility of claim 2. Kuhrt further teaches wherein the sensor comprises an acoustic sensor, and the first circuitry is configured to cause the command communication facility to recognize and interpret voice commands of the operator (i.e. the user gesture is acquired via the inertial sensor and used to confirm the preceding instruction and initiate the conversion of the instruction. The switching element for the confirmation can be embodied as a mechanical switch (for example in form of a pedal switch or a lever) or as a voice-controlled switch (for example, activated by a voice message); para. [0048]).

Claim 28: Kuhrt teaches a command communication system comprising: the command communication facility of claim 9; and the receiver, wherein the receiver includes second circuitry configured to cause the receiver to detect a movement or gesture of the operator (i.e. The acquired acceleration data are forwarded via a wireless interface 11 to a conversion module 20, which is configured to receive the transmitted acceleration data and convert it into instructions I, the instructions I being in a format to control the respective medical device 30. The device 30 can be, for example, a display monitor for displaying the radiological image data, wherein the image data are displayed with changes in response to a user input. In one embodiment of the invention, the conversion module 20 is embodied as a component that is separate from the portable controller 111 and spaced apart therefrom. In an alternative embodiment of the invention, the conversion module 20 can also be implemented on a (further) computer on which the program is executed for the control of the device or the image display; para. [0077]).

Claim 31: Kuhrt teaches an operating system, comprising: an imaging medical facility, an operating facility, the command communication facility of claim 10 (i.e. see rejection of claim 10 above), configured to transmit a control command to the imaging medical facility (i.e. The identified gesture is sent to the control computer of the medical device; para. [0026]).

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 4-5, 21-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Nurse et al. (U.S. Patent Application Pub. No. US 20110199393 A1).

Claim 4: Kuhrt teaches the command communication facility of claim 2. Kuhrt does not explicitly teach to secure the sensor to or in an article of clothing
	However, Nurse teaches wherein the fixing device is configured to secure the sensor to or in an article of clothing (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 5: Kuhrt and Nurse teach the command communication facility of claim 4. Kuhrt does not explicitly teach a recess in a sole of a shoe.
However, Nurse further teaches wherein the fixing device is a recess in a sole of a shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 21: Kuhrt and Nurse teach the command communication facility of claim 4. Kuhrt does not explicitly teach to secure the sensor to a shoe.
However, Nurse further teaches wherein the fixing device is configured to secure the gesture sensor to a shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 22: Kuhrt and Nurse teach the command communication facility of claim 21. Kuhrt does not explicitly teach a recess in a sole of the shoe.
However, Nurse further teaches wherein the fixing device is a recess in a sole of the shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 23: Kuhrt teaches the command communication facility of claim 3. Kuhrt does not explicitly teach wherein to secure the sensor to or in an article of clothing.
However, Nurse teaches wherein the fixing device is configured to secure the gesture sensor to or in an article of clothing (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 24: Kuhrt and Nurse teach the command communication facility of claim 23. Kuhrt does not explicitly teach a recess in a sole of the shoe.
However, Nurse further teaches wherein the fixing device is a recess in a sole of the shoe (i.e. fig. 1, the processing station 106 may be at the location where a housing 106b for a sensor chip is currently provided in footwear structures that utilize the "NIKE+.TM." athletic performance monitoring system, available from NIKE Inc., of Beaverton, Oreg. (e.g., within the footwear front heel or arch areas, below the insole and within the midsole structure); para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

Claim 33: Kuhrt teaches the command communication facility of claim 1. Kuhrt does not explicitly teach to attach the sensor to one or more individual toes of the operator.
However, Nurse teaches wherein the fixing device is configured to attach the sensor to one or more individual toes of the operator (i.e. as illustrated in FIG. 7E, an article of footwear may include only two sensors, one in the toe and one in the heel, and the system could be designed to recognize a toe tap (as shown in FIG. 7E) or a heel tap (e.g., as shown in FIG. 7D); para. [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Nurse. One would have been motivated to make this modification because it provides additional ways of inputting data via foot gestures. Additional ways of interacting with and providing input to a computer's user interface would be of great value in some particular situations.

12.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Guard et al. (U.S. Patent Application Pub. No. US 20200253320 A1).

Claim 7: Kuhrt teaches the command communication facility of claim 1. Kuhrt does not explicitly teach an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator.
However, Guard teaches an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator (i.e. the at least one rechargeable battery is operable to be recharged using a kinetic energy harvester; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Guard. One would have been motivated to make this modification because it allows the smart footwear article to be charged while the wearer is in motion.

Claim 26: Kuhrt teaches the command communication facility of claim 2. Kuhrt does not explicitly teach an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator.
However, Guard teaches an energy generation and storage unit, configured to generate electrical energy from kinetic energy of the operator (i.e. the at least one rechargeable battery is operable to be recharged using a kinetic energy harvester; para. [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Guard. One would have been motivated to make this modification because it allows the smart footwear article to be charged while the wearer is in motion.

13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Kagermeier et al. (U.S. Patent Application Pub. No. US 20190150876 A1).

Claim 14: Kuhrt teaches the command communication system of claim 10. Kuhrt does not explicitly teach a release of radiation, or movements of the device.
However, Kagermeier teaches wherein to recognize at least: a release of radiation (i.e. When patient positioning is complete and/or the components have been set, the operator device can therefore also be used to release radiation in the case of a radiation-using medical technology device; para. [0122]), or movements of the medical device (i.e. fig. 2, the movement that is to be performed by the selected component can take place either by actuating appropriately labeled touch control elements or preferably by gestures with the operator device which are described by the movement data (e.g. movement of the operator device laterally and/or vertically, rotation of the operator device in an axis and similar). These gestures or rather movement data are then translated into motion degrees of freedom of the selected component, e.g. of a patient table and/or of a detector; para. [0114]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Kagermeier. One would have been motivated to make this modification because using a powerful, portable, small-format touch display unit, in particular a smart device, as an operator device consequently makes it possible to implement the complete medical technology workflow on a single operator device, thus achieving ergonomic, simple, intuitive and complete user control of a medical technology device, and hence of a medical facility.

14.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kuhrt et al. (U.S. Patent Application Pub. No. US 20160378938 A1) in view of Lee (U.S. Patent Application Pub. No. US 20170168557 A1).

Claim 32: Kuhrt teaches the command communication system of claim 1. Kuhrt does not explicitly teach classify the movement as either an intended or an unintended movement; and identify the command in response to classifying the movement as an intended movement.
However, Lee teaches classify the movement as either an intended or an unintended movement; and identify the command in response to classifying the movement as an intended movement (i.e. The UI system 300 may further be configured to (a) determine the appropriate type of UI input to respond to, and (b) to distinguish between user-intended inputs of a particular UI type from unintended inputs of the same UI type. For example, if the UI system 300 receives input from both the plantar sensor 302 and the microphone 328, the UI system 300 may determine whether it should respond to the input from the plantar sensor 302 or whether it should instead respond to the input from the microphone 328. As another example, if the UI system detects input from the plantar sensor 302, the UI system 300 may determine whether the input corresponds to an intentional command from the user or to an ordinary foot movement, such as walking; para. [0030]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Kuhrt to include the feature of Lee. One would have been motivated to make this modification because the system is able to distinguish between user-intended inputs of a particular UI type from unintended inputs of the same UI type.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Walker (Pub. No. US 20160262485 A1), determining if a gesture or movement is intended or unintended, for purposes of controlling one or more systems or devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173